 

Exhibit 10.10l

 

SEVENTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 24, 2015 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.
AMENDMENTS TO CREDIT AGREEMENT

 

Section 1.01Amendment to Section 2.16(a).  Clauses (a) of Section 2.16 of the
Credit Agreement are hereby amended and restated in their entirety to read as
follows:

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Lenders), the
Borrower may from time to time, request an increase in the Facility so long as
the Facility (“Incremental Facility”), after taking into account all such
requests, does not exceed $360,000,000; provided that (i) any such request for
an Incremental Facility shall be in a minimum amount of $10,000,000 and in
increments of $5,000,000 (or such lesser amount as is acceptable to the
Administrative Agent) in excess thereof, and (ii) the Borrower may make a
maximum of three (3) such

1

--------------------------------------------------------------------------------

 

requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Lender is requested to respond. 

 

ARTICLE II.
CONDITIONS TO EFFECTIVENESS

Section 2.01Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a)Administrative Agent shall have received a copy of this Amendment duly
executed by the Borrower, the Required Lenders and Administrative Agent.

(b)No Default or Event of Default shall exist.

(c)Administrative Agent shall have received an officer’s certificate executed by
a Responsible Officer of the Borrower.

ARTICLE III.
MiSCELLANEOUS

Section 3.01Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

2

--------------------------------------------------------------------------------

 

(e)After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens. 

(f)The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04Loan Document. This Amendment shall constitute a Loan Document under
the terms of the Credit Agreement.

Section 3.05Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08Electronic Execution. The words “delivery,” “execute,” “execution,”
“signed,” “signature,” and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent, the
L/C Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by a
manually executed counterpart.

3

--------------------------------------------------------------------------------

 

Section 3.09Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. Except as provided in Section
2.01, this Amendment shall become effective when executed by the Administrative
Agent and when the Administrative Agent has received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g. “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart of this Amendment. 

Section 3.10No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.11GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.12Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.13Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

[Signature Pages to Follow]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWER:SOLARCITY CORPORATION,

a Delaware corporation

 

By:

/s/ Brad Buss

Name:

Brad Buss

Title:

Chief Financial Officer




SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., 

in its capacity as Administrative Agent

 

 

By:

/s/ Dora A. Brown

Name:

Dora A. Brown

Title:

Vice President

 

 

LENDERS:BANK OF AMERICA, N.A.,

in its capacity as a Lender, L/C Issuer and Swingline Lender

 

By:

/s/ Thomas R. Sullivan

Name:

Thomas R. Sullivan

Title:

Senior Vice President

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

By:

/s/ Mikhail Faybusovich

Name:

Mikhail Faybusovich

Title:

Authorized Signatory

 

By:

/s/ D. Andrew Maletta

Name:

D. Andrew Maletta

Title:

Authorized Signatory

 

 

SILICON VALLEY BANK,

as a Lender

 

By:

/s/ Dan Baldi

Name:

Dan Baldi

Title:

Managing Director

 




SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION, AS SUCCESSOR IN INTEREST TO
BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

By:

/s/ Randall Lee

Name:

Randall Lee

Title:

Assistant Vice President

 

 

ONEWEST BANK, FSB

as a Lender

 

 

By:

/s/ Michael MacDonald

Name:

Michael MacDonald

Title:

Executive Vice President

 

 

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

 

By:

/s/ Kyle J. Shelley

Name:

Kyle J. Shelley

Title:

Vice President

 

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

 

 

By:

/s/ Anca Trifan

Name:

Anca Trifan

Title:

Managing Director

 

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

GUARANTOR CONSENT

Each of the undersigned (each a “Guarantor”) consents to the foregoing Amendment
to Credit Agreement and other Loan Documents (“Amendment”) and the transactions
contemplated thereby and reaffirms its obligations under Article X (Continuing
Guaranty) of the Credit Agreement (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”).

Each Guarantor reaffirms, to the extent a party thereto, that its obligations
under the Guaranty are separate and distinct from the Borrower’s obligations and
reaffirms its waivers, as set forth in the Guaranty, of each and every one of
the possible defenses to such obligations.

Furthermore, each Guarantor acknowledges and agrees that any reference to the
term “Credit Agreement” in the Guaranty shall mean the Credit Agreement dated of
even date with the Guaranty together with all amendments, increases or
modifications thereto.

Agreed and Acknowledged:

 

Dated as of:  July ___, 2015

 

 

GUARANTORS:

 

 

POPPY ACQUISITION LLC

 

 

By:

 

Name:

Lyndon Rive

Title:

President and CEO

 

 

ZEP SOLAR LLC

 

By:

 

Name:

Lyndon Rive

Title:

President and CEO

 

SILEVO, LLC

 

By:

 

Name:

Lyndon Rive

Title:

President

 

 